DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on August 12, 2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
Claims 1-11 are pending in the application. Claims 10-11 are withdrawn, and claims 1-9 are being examined herein.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Examiner notes that the specification does not include headings. Examiner recommends adding the bolded headings listed above to the specification. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 14, “counter electrode” should read “the counter electrode” for consistency.
In line 14, “at least one working electrode” should read “the at least one working electrode” for consistency.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 2, “electrical contact pins” should read “the electrical contact pins” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In line 2, “electrical contact pins” should read “the electrical contact pins” for consistency.
In line 4, “the body” should read “the flexible polymer body” for consistency.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 4, “elongate shaft” should read “the elongate shaft” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near to a distal end” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9 are rejected as dependent thereon.
Claim 4 recites the limitation "the front face" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the flexible polymer body" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “biassingly” in line 2 of the claim. It is unclear what is meant by this term because it is not a proper word.
Claim 6 recites the limitations “an extended position” and “a flexed position” in lines 2-3 of the claim. It is unclear whether these recitations are the same as or different from the previously recited limitations “a fully extended position” and “a fully flexed position” in lines 19-20 of claim 1.
Claim 8 recites the limitations “a fully extended position,” “a fully flexed position,” “a fully open position,” and “a fully closed position” in lines 2-4 of the claim. It is unclear whether these recitations are the same as or different from the previously recited limitations “a fully extended position,” “a fully flexed position,” “a fully open position,” and “a fully closed position” in lines 19-24 of claim 1.
The term “near” in claim 9 is a relative term which renders the claim indefinite. The term “near to the fully flexed position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous, ChlordioXense User Manual, 8 November 2016, XP055527682 (hereinafter “ChlordioXense”) (provided in Applicant’s IDS filed on February 25, 2020) and further in view of Wang (CN 205620346 U) (provided in Applicant’s IDS filed on February 25, 2020) (references herein made with respect to English Machine Translation).
Regarding claim 1, ChlordioXense teaches an electroanalytical instrument for determining by amperometry the presence or quantity of an analyte in an aqueous sample (ChlordioXense instrument uses chronoamperometry to detect the concentration of chlorine in water samples, pg. 3, first paragraph, pg. 19, first paragraph) comprising:
a sealed housing which is compartmentalised, wherein the sealed housing has an exterior compartment defining a receptacle for the aqueous sample and interior compartments (see figures on pgs. 3 & 6 showing a sealed housing having a sample container and compartments therein, pg. 6, last paragraph);
an elongate pivotal arm mounted pivotally at a proximal end on the sealed housing, wherein the elongate pivotal arm houses a potentiostat (the instrument lid mounted on the sealed housing and housing a potentiostat, pg. 20, figures on pgs. 3 & 6).
ChlordioXense teaches a sensor (pg. 3, first paragraph, see figure), and that the sensor is inserted into the instrument lid to be immersed in the sample when the instrument lid is closed (pg. 7, last two paragraphs). ChlordioXense fails to teach a pivotal forearm joined pivotally to or near to a distal end of the elongate pivotal arm.
Wang teaches a pH acidity meter including a detecting body, support arm, plurality of detection electrode and electrode support (abstract). Wang teaches the support arm 200 having a pivot end 201 connected to the detection body 100 and a free end 202 having the electrode support 400 installed thereon (Fig. 1, pg. 3, 20th paragraph). Wang teaches that the electrode support 400 holds detection electrodes 300 (Fig. 1, pg. 3, 20th paragraph). Wang teaches that the support arm can rotate in all directions and extend to be convenient for measuring solution (pg. 2, 7th paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the instrument lid of ChlordioXense to include a support arm and electrode support for holding the sensor as taught by Wang because it can rotate in all directions and extend to be convenient for measuring solution (Wang, pg. 2, 7th paragraph).
Modified ChlordioXense teaches a mounting for electrical contact pins which is mounted sealingly on the distal end of the elongate pivotal arm (integral sensor connectors in the instrument lid, pg. 7, 5th and 6th paragraphs, pg. 12, 1st paragraph).
The limitations “in use an electrochemical sensor is mounted in or on an anterior wall of the pivotal forearm and extends inferiorly to the elongate pivotal arm, wherein on an inferior part of the electrochemical sensor there are a reference electrode, a counter electrode and at least one working electrode which is dosed with a reagent formulation for electroanalysis and on a superior part of the electrochemical sensor each of the reference electrode, counter electrode and at least one working electrode terminates in an electrical contact,” “in use the electrical contact pins are electrically connected to the potentiostat and apply a potential to the electrochemical sensor,” and “the elongate pivotal arm pivots between a fully extended position and a fully flexed position whereat the inferior part of the electrochemical sensor is immersed in the aqueous sample in the receptacle thereby initiating dissolution of the reagent formulation into the aqueous sample and wherein the pivotal forearm pivots between a fully open position whereat the electrical contact pins are exposed and a fully closed position whereat the electrical contacts on the superior part of the electrochemical sensor are in operative contact with the electrical contact pins whereby when the elongate pivotal arm is in the fully flexed position and the pivotal forearm is in the fully closed position the electrochemical sensor interfaces the electrical contact pins and the aqueous sample” are intended use limitations. Examiner notes that “an electrochemical sensor” is not a positively recited element of the claim, and therefore, is not an element of the claimed electroanalytical instrument. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified ChlordioXense teaches that the sensor is held by the support arm on the instrument lid to be immersed in the sample when the instrument lid is closed (ChlordioXense, see figure on pg. 3, pg. 7, last two paragraphs, Wang, pg. 3, 20th paragraph, see modification supra), so the ChlordioXense instrument is capable of the recitation “in use an electrochemical sensor is mounted in or on an anterior wall of the pivotal forearm and extends inferiorly to the elongate pivotal arm, wherein on an inferior part of the electrochemical sensor there are a reference electrode, a counter electrode and at least one working electrode which is dosed with a reagent formulation for electroanalysis and on a superior part of the electrochemical sensor each of the reference electrode, counter electrode and at least one working electrode terminates in an electrical contact.” Modified ChlordioXense also teaches that the integral sensor connectors in the instrument lid connect with the sensor that has a fixed voltage applied thereto by the fixed voltage potentiostat (pg. 7, 5th and 6th paragraphs, pg. 12, 1st paragraph, pg. 19, first paragraph, pg. 20), so the ChlordioXense instrument is capable of the recitation “in use the electrical contact pins are electrically connected to the potentiostat and apply a potential to the electrochemical sensor.” Modified ChlordioXense also teaches that the sensor is held by the support arm on the instrument lid to be immersed in the sample when the instrument lid is closed (ChlordioXense, see figure on pg. 3, pg. 7, last two paragraphs, Wang, pg. 3, 20th paragraph, see modification supra), and that sensor connectors in the instrument lid connect with connecting tracks of the sensor (see figure on pg. 3, pg. 7, 5th and 6th paragraphs, pg. 12, 1st paragraph), so the ChlordioXense instrument is capable of the recitation “the elongate pivotal arm pivots between a fully extended position and a fully flexed position whereat the inferior part of the electrochemical sensor is immersed in the aqueous sample in the receptacle thereby initiating dissolution of the reagent formulation into the aqueous sample and wherein the pivotal forearm pivots between a fully open position whereat the electrical contact pins are exposed and a fully closed position whereat the electrical contacts on the superior part of the electrochemical sensor are in operative contact with the electrical contact pins whereby when the elongate pivotal arm is in the fully flexed position and the pivotal forearm is in the fully closed position the electrochemical sensor interfaces the electrical contact pins and the aqueous sample.”
Regarding claim 2, Modified ChlordioXense teaches wherein the mounting for electrical contact pins is mounted on the distal end of the elongate pivotal arm (integral sensor connectors in the instrument lid, pg. 7, 5th and 6th paragraphs, pg. 12, 1st paragraph). Modified ChlordioXense is silent with respect to the integral sensor connectors being mounted detachably. However, generally, the court held that if it were considered desirable for any reason to make the sensor connector separable, it would be obvious to make the sensor connector removable for that purpose. MPEP § 2144.04(V)(C). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor connector of Modified ChlordioXense to be made separable from the instrument lid because it would allow for easier cleaning of the instrument lid and replacement of the sensor connector.
Regarding claim 5, the limitation “wherein when the elongate pivotal arm is in the fully flexed position, the receptacle constrains the pivotal forearm to a partially open position sufficient to permit the electrochemical sensor to dismount from the anterior wall of the pivotal forearm” is an intended use limitation. Examiner notes that “the electrochemical sensor” is not a positively recited element of the claim, and therefore, is not an element of the claimed electroanalytical instrument. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified ChlordioXense teaches that the sensor is held by the support arm on the instrument lid to be immersed in the sample when the instrument lid is closed (ChlordioXense, see figure on pg. 3, pg. 7, last two paragraphs, Wang, pg. 3, 20th paragraph, see modification supra), and that the support arm can rotate in all directions and extend (Wang, pg. 2, 7th paragraph, see modification supra), so the ChlordioXense instrument is capable of the recitation “wherein when the elongate pivotal arm is in the fully flexed position, the receptacle constrains the pivotal forearm to a partially open position sufficient to permit the electrochemical sensor to dismount from the anterior wall of the pivotal forearm.”
Regarding claim 6, the limitation “wherein the elongate pivotal arm pivots restrainedly between an extended position and a flexed position” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified ChlordioXense teaches that the instrument lid is gently closed (pg. 7, 6th paragraph), so the ChlordioXense instrument is capable of the recitation “wherein the elongate pivotal arm pivots restrainedly between an extended position and a flexed position.”
Regarding claim 8, the limitation “wherein the elongate pivotal arm pivots about a first axis between a fully extended position and a fully flexed position and the pivotal forearm pivots about a second axis between a fully open position and a fully closed position, wherein the first axis and second axis are substantially perpendicular” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified ChlordioXense teaches that the sensor is held by the support arm on the instrument lid to be immersed in the sample when the instrument lid is closed (ChlordioXense, see figure on pg. 3, pg. 7, last two paragraphs, Wang, pg. 3, 20th paragraph, see modification supra), and that the support arm can rotate in all directions and extend (Wang, pg. 2, 7th paragraph, see modification supra), so the ChlordioXense instrument is capable of the recitation “wherein the elongate pivotal arm pivots about a first axis between a fully extended position and a fully flexed position and the pivotal forearm pivots about a second axis between a fully open position and a fully closed position, wherein the first axis and second axis are substantially perpendicular.”
Regarding claim 9, Modified ChlordioXense teaches a switch which in response to an operating position of the elongate pivotal arm switches on the potentiostat, wherein the operating position is at or near to the fully flexed position (the test starts automatically after the instrument lid is closed and the sensor is inserted, pg. 7, 6th paragraph, pg. 19, 2nd paragraph; the chronoamperometry involves applying a fixed voltage to the sensor from the potentiostat, pg. 19, 1st paragraph, pg. 20).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ChlordioXense in view of Wang as applied to claim 1 above, and further in view of Birch et al. (WO 2007/026152 A1) (provided in Applicant’s IDS filed on February 25, 2020).
Regarding claims 3-4, Modified ChlordioXense teaches the mounting for electrical contact pins (integral sensor connectors in the instrument lid, pg. 7, 5th and 6th paragraphs, pg. 12, 1st paragraph). Modified ChlordioXense is silent with respect to the material and shape of the sensor connector, and therefore fails to teach wherein the mounting comprises a flexible polymer body which sealingly encapsulates the electrical contact pins such that the electrical contact pins are protuberant from a front face of the body, of instant claim 3, and a slanted part of the front face of the flexible polymer body, of instant claim 4.
Birch teaches an electrochemical sensor comprising a mounting having screen printed array of electrodes located thereon (abstract). Birch teaches that the mounting is in the form of insulating polymeric material (claim 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the sensor connector of Modified ChlordioXense with a polymer as taught by Birch in order to yield the predictable result of a mounting having electrical contacts located thereon (Birch, abstract). Simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a slanted polymer for the mounting which a person of ordinary skill in the art would have found obvious.
The limitation “in use, a slanted part of the front face of the flexible polymer body biassingly abuts the electrochemical sensor” is an intended use limitation. Examiner notes that “the electrochemical sensor” is not a positively recited element of the claim, and therefore, is not an element of the claimed electroanalytical instrument. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified ChlordioXense teaches that the jaws of the sensor connector close to hold the sensor in place (pg. 7, 5th paragraph), so the ChlordioXense instrument is capable of the recitation “in use, a slanted part of the front face of the flexible polymer body biassingly abuts the electrochemical sensor.”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ChlordioXense in view of Wang as applied to claim 1 above, and further in view of Johansson et al. (US 6,290,827 B1).
Regarding claim 7, Modified ChlordioXense teaches the instrument lid mounted on the sealed housing (figures on pgs. 3 & 6). Modified ChlordioXense fails to teach wherein the proximal end of the elongate pivotal arm is equipped with a rotary sleeve which is mounted on an elongate shaft extending from the sealed housing, wherein the rotary sleeve and elongate shaft are sealingly spaced apart by a seal.
Wang teaches the support arm 200 having the pivot end 201 rotatably connected to the detection body 100 (Fig. 1, pg. 3, 20th paragraph). Wang teaches that support 110 of the detection body 100 has hinge 111 and is rotatably coupled for the support arm 200 (Figs. 1 & 3, pg. 4, 4th, 7th, and 8th paragraphs). Wang teaches that the hinge 111 is arranged on the pivot end 201 of the support arm 200 (Figs. 1 & 4, pg. 4, 8th paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the instrument lid of Modified ChlordioXense to have at its proximal end a sleeve mounted on a hinge extending from the housing as taught by Wang in order to yield the predictable result of the lid being rotatably coupled (Wang, Figs. 1 and 3-4, pg. 4, 4th, 7th, and 8th paragraphs).
Johansson teaches a measuring system with a measuring body mounted on a rotatable shaft and being provided with electrodes for measuring electrical currents in an analyte solution (abstract). Johansson teaches that the measuring body 2 and the rotating shaft 1 are held in place and separated by an O-ring 23 that has a sealing function (Fig. 3, col. 5, lns. 50-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve and hinge of Modified ChlordioXense to be separated by a sealing O-ring as taught by Johansson because the sleeve and the shaft can be held in place and sealed by the sealing O-ring (Johansson, Fig. 3, col. 5, lns. 50-53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795